DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed July 18, 2022, has been received and entered.
	Claims 1-20 are pending.
	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on July 18, 2022, is acknowledged.  The traversal is on the ground(s) that claims 18-20 are directed towards methods (Groups II-III) by adding a dry powdered composition as defined in claim 1, i.e., the Group I composition.  Applicant cites MPEP 809 (discussing linking claims) and MPEP 821.04 (discussing rejoinder), pointing out that this situation is one where the application has claims to two or more properly divisible inventions, but also has one or more linking claims which, if allowable, would require rejoinder of the otherwise divisible subject matter.  Applicant cites MPEP 809 to support their position that although requirement to restrict such claims would be proper and can nevertheless be required, the linking claims must be examined with, and thus are considered part, of the invention elected.  This is not found persuasive because MPEP 809 states that when an application includes claims to distinct inventions as well as linking claims, then restriction can nevertheless be required.  Group I is distinct from Groups II-III since Group I is directed to a product whereas Groups II-III are directed to methods – see the restriction requirement for further explanation for the finding that the inventions are distinct.  Since the claims of the application are not only linking claims, but also distinct inventions, then restriction can be required.   The statement in MPEP 809 about the examination of the linking claims with the elected invention is speaking to linking claims belonging to the same invention as the elected invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-17 are examined on the merits.

Information Disclosure Statement
The information disclosure statements filed April 23, 2020, and July 18, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	In particular, no copies has been provided of WO 2012/051328 in the IDS filed April 23, 2020, and WO 00/024879 in the IDS filed July 18, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/243,961; 14/404,917; PCT/US13/00140; 61/689,077; and 62/208,662, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed applications do not disclose that the composition comprising the treated, fermented yeast supernatant and the one or more nonionic biosurfactants is a dry powdered composition.  Instead, the prior-filed applications disclose that the treated, fermented yeast supernatant itself is a dry powdered composition.  For instance, the specification of  15/243,961 discloses that the treated fermented microbial supernatant can be spray dried by methods known in the art to produce a dry powder (paragraph [055]), various examples stating that the treated fermented yeast supernatant can be spray dried to produce a dry powder form (e.g. paragraph [0147] of Example 1), and preparing the composition in Example 5 by adding treated fermented yeast supernatant dried powder and surfactants (linear secondary alcohol ethoxylate, etc.) to water to obtain a mixture which was blended to effect solution (paragraph [0154]).  There is no disclosure that the other components of the composition (the one or more nonionic biosurfactants) are a dry powder.
Therefore, the effective filing date of claims 1-17 is considered the filing date of the application (December 27, 2019).

Claim Objections
Claims 2 and 11-17 are objected to because of the following informalities:  
Claim 2 is objected to because a comma should be inserted after the word “treated” in line 1.  Additionally, claim 2 is objected to because all genus names should be italicized.
Claim 11 is objected to because a comma should be inserted after the word “treated” in line 2.  Additionally, claim 11 is objected to because the genus name (“Saccharomyces”) should be italicized.  Since claim 11 is objected to, its dependent claims, claims 12-17, must be objected to.
Claim 12 is objected to because it recites “wherein the wherein the” in line 1.  One recitation of “wherein the” should be deleted.  Additionally, the recitation “Saccharomyces cerevisiae” in claim 12 should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because not every genus listed in the claim is a yeast.  In particular, Fusarium, Lecanicillium, Mucor, Neurospora, Penicillium, Rhizopus, and Verticillium are genera of fungi, but are not genera of yeast.  Therefore, it is unclear how there can be yeast belonging to those genera as recited in claim 2.
The term “substantially non-toxic” in claims 8 and 17 is a relative term which renders the claim indefinite. The term “substantially non-toxic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the level of toxicity that it permitted for the composition to be considered “substantially non-toxic” to humans, mammals, plants, or the environment.
Claim 9 is indefinite because it is unclear whether “the pH” is the pH of the dry powdered composition or the pH of a component of the composition.  Parent claim 1 does not recite a pH to make it clear what pH is being referred to by the recitation “the pH” in claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/240,919 in view of Chapman (US 8,778,646). 
Independent claims 9 and 14 of `919 are comparable to the instant claims since they recite a dry powdered composition comprising dried treated, fermented yeast supernatant including bio-nutrients, minerals, and amino acids, and two nonionic biosurfactants (reading on ‘one or more nonionic biosurfactants,’ saponin in claim 14 of `919 is a biosurfactant), wherein the composition lacks any active enzymes, activatable pro-enzyme, or any enzymatic activity (reading on ‘lacks active enzymes contributed by yeast during fermentation due to the treatment’), thereby meeting limitations of the instant claims.  Independent claims 9 and 14 of `919 differ from the instant claims in that they do not recite that the dry powdered composition comprises ‘at most 20.0% by weight’ of the dried treated, fermented yeast supernatant.  However, independent claims 9 and 14 of `919 recite that the dry powdered composition comprises about 5% to about 15% by weight of the dried treated, fermented yeast supernatant, which overlaps with the instantly claimed limitation of ‘at most 20.0% by weight’; thus independent claims 9 and 14 of `919 read on the weight percentage limitation of the dried treated, fermented yeast supernatant of the instant claims.  
Independent claims 9 and 14 of `919 include additional limitations regarding the nonionic biosurfactants which are not required by instant claim 1; specifically that there are two nonionic biosurfactants rather than ‘one or more,’ the weight percentages of the two nonionic biosurfactants, and that the nonionic biosurfactants are saponins (in the case of claim 14 of `919).  However, these are directed to narrower embodiments of the instant claims that are fully encompassed by the instant claims.  Therefore, claims 9 and 14 of `919 read on at least instant claim 1.
Independent claim 1 of `919 is comparable to the instant claims since it recites a dry powdered composition comprising dried treated, fermented microbial supernatant including bio-nutrients, minerals, and amino acids, and one or more nonionic biosurfactants, wherein the composition lacks any active enzymes, activatable pro-enzyme, or any enzymatic activity (reading on ‘lacks active enzymes contributed by yeast during fermentation due to the treatment’), thereby meeting limitations of the instant claims.  Claim 1 of `919 differs from the instant claims since it does not recite that the treated, fermented microbial supernatant is a treated, fermented yeast supernatant.  However, claim 4 of `919 includes the embodiment in which the treated, fermented microbial supernatant of claim 1 of `919 is a treated, fermented yeast supernatant.  It would have been obvious to have applied this limitation of claim 4 of `919 to claim 1 and the other claims that depend from claim 1, thereby meeting the claimed limitation of a dried treated, fermented yeast supernatant of the instant claims.  
Independent claim 1 of `919 further differs from the instant claims in that it does not recite that the dry powdered composition comprises ‘at most 20.0% by weight’ of the dried treated, fermented microbial (in this case, yeast) supernatant.  However, claim 1 of `919 recites that the dry powdered composition comprises about 5% to about 15% by weight of the dried treated, fermented microbial (in this case, yeast) supernatant, which overlaps with the instantly claimed limitation of ‘at most 20.0% by weight’; thus independent claim 1 of `919 reads on the weight percentage limitation of the dried treated, fermented yeast supernatant of the instant claims.  
Independent claim 1 of `919 includes additional limitations regarding the one or more nonionic biosurfactants which are not required by instant claim 1; specifically the weight percentage of the one or more nonionic biosurfactants.  However, this limitation is directed to a narrower embodiment of the instant claims that is fully encompassed by the instant claims.  Therefore, claims 1 (incorporating the yeast limitation of claim 4 of `919) and 4 of `919 read on at least instant claim 1.
The claims of `919 differ from instant claim 2 in that they do recite that the dried treated fermented yeast supernatant is produced from a culture containing yeast belonging to any of the genera recited in instant claim 2.  Also, the claims of `919 differ from instant claim 11 in that they do not recite that the dried treated fermented yeast supernatant is produced from a culture containing yeast belonging to the genus Saccharomyces.  The claims of `919 further differ from instant claim 12 in that they do not recite that the yeast is Saccharomyces cerevisiae.  However, Chapman indicates that Saccharomyces cerevisiae is a common type of yeast (column 1, lines 22-24).  It would have been obvious to the person of ordinary skill in the art to have obtained the dried, treated fermented yeast supernatant of the claims of `919 from culturing any yeast, including the commonly known Saccharomyces cerevisiae; it would have been a matter of simple substitution of one yeast for another for the predictable result of obtaining a composition comprising a dried, treated fermented yeast supernatant.  Therefore, the claims of `919 in view of Chapman render obvious instant claim 2, as well as meeting the yeast limitation of instant claims 11 and 12.  Independent claim 1 of `919 recites that the composition comprises about 75% to about 95% by weight of one or more nonionic biosurfactants which reads on ‘at least 10.0% by weight of the one or more nonionic biosurfactants’ of instant claim 11.  The sum of the lowest weight percentages of two nonionic biosurfactants in independent claims 9 and 14 of `919 is about 75% which reads on ‘at least 10.0% by weigh to the one or more nonionic biosurfactants’ of instant claim 11.  Therefore, the claims of `919 in view of Chapman render obvious instant claims 11 and 12. 
The weight percentage limitation of the dried treated, fermented yeast supernatant of claims 1 (incorporating the yeast limitation of claim 4 of `919), 9, and 14 of `919 is directed to the limitation of instant claims 5 and 15.  Additionally, this weight percentage limitation overlaps with the weight percentage ranges of instant claims 3, 4, 6, 13, 14, and 16.  Thus claims 1 (incorporating the yeast limitation of claim 4 of `919), 9, and 14 of `919 read on instant claims 3-6 and 13-16 (when the claims of `919 are in view of Chapman).
Claims 2 and 3 of `919 recite weight percentage ranges of the dried treated, fermented microbial (yeast when incorporating the embodiment of claim 4 of `919) supernatant which overlap with the weight percentage ranges of the dried treated, fermented yeast supernatant of instant claims 1, 3-6, and 13-16.  Thus claims 2 and 3 of `919, incorporating the yeast limitation of claim 4 of `919, also read on instant claims 1 and 3-6.  Also, claims 2 and 3 of `919, incorporating the yeast limitation of claim 4 of `919 and in view of Chapman, render obvious instant claims 11-16.
Claims 5-8 of `919 recite weight percentages of the dried treated, fermented microbial (yeast when incorporating the embodiment of claim 4 of `919) supernatant which overlap with the weight percentage ranges of the dried treated, fermented yeast supernatant of instant claims 1 and 3-6.  Additionally, claims 5-8 of `919 recite weight percentages of the one or more nonionic biosurfactants which read on ‘at least 10.0%’ of instant claims 7 and 11.  Therefore, claims 5-8 of `919, incorporating the yeast limitation of claim 4 of `919, read on instant claims 1 and 3-7.  Also, claims 5-8 of `919, incorporating the yeast limitation of claim 4 of `919 and in view of Chapman, render obvious instant claims 11-16.
Claims 10-13 of `919 recite weight percentages of the dried treated, fermented yeast supernatant which overlap with the weight percentage ranges of the dried treated, fermented yeast supernatant of instant claims 1 and 3-6.  Additionally, claims 10-13 of `919 recite weight percentages of the nonionic biosurfactants which read on ‘at least 10.0%’ of instant claims 7 and 11.  Therefore, claims 10-13 of `919 read on instant claims 1 and 3-7.  Also, claims 10-13 of `919 in view of Chapman render obvious instant claims 11-16.
Claims 15-17 of `919 recite weight percentages of the dried treated, fermented yeast supernatant which overlap with the weight percentage ranges of the dried treated, fermented yeast supernatant of instant claims 1 and 3-6.  Additionally, claims 15-17 of `919 recite weight percentages of the nonionic biosurfactants (two nonionic saponins) which read on ‘at least 10.0%’ of instant claims 7 and 11.  Therefore, claims 15-17 of `919 read on instant claims 1 and 3-7.  Also, claims 15-17 of `919 in view of Chapman render obvious instant claims 11-16.
Regarding instant claims 8 and 17, the claims of `919 differ in that they do not recite that the dry powdered composition is “substantially non-toxic” to humans, mammals, plants or the environment.  However, the term “substantially non-toxic” in instant claims 8 and 17 is indefinite (see rejection under 35 U.S.C. 112, second paragraph above), and thus any level of toxicity will be interpreted by the Examiner as “substantially non-toxic.”  Given that any level of toxicity would read on “substantially non-toxic,” then the compositions of the claims of `919 must read on instant claim 8 and 17.
Claims 18-20 of `919 recite limitations that are not required by the instant claims.  However, they amount to narrower embodiments of the instant claims that are wholly encompassed by the instant claims.  Therefore, claims 18-20 of `919 read on at least instant claim 1.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651